Citation Nr: 1043391	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  08-29 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida

THE ISSUE

Entitlement to a rating in excess of 30 percent for coronary artery 
disease (CAD), status-post triple-vessel coronary artery bypass 
graft, to include the propriety of the reduction from 100 to 30 
percent, effective from March 1, 2008.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1978.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida.  

The Veteran testified before the undersigned in May 2010.  A 
transcript of the hearing is of record.  

A brief clarification of the procedural history is necessary in this 
matter.  The Veteran was granted service connection for coronary 
artery disease with an evaluation of 30 percent, effective April 28, 
2006, and an evaluation of 100 percent assigned from May 10, 2006, in 
an August 2006 rating decision.  An October 2007 rating decision 
proposed to reduce his 100 percent rating to 30 percent.  The 
Veteran's rating was reduced pursuant to a February 2008 rating 
decision.  The February 2008 rating decision assigned a 30 percent 
rating, effective March 1, 2008.  The Veteran filed a notice of 
disagreement in March 2008.  

Throughout the pendency of the appeal, the RO has characterized his 
claim as one for an increased rating, rather than one regarding the 
propriety of the reduction.  Hence, the February 2008 rating 
(reduction) decision is on appeal before the Board, and the issue has 
been characterized to reflect the increased rating claim, as well as 
the question of whether the reduction decision was proper.

The appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if further 
action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  The Board finds that additional development is necessary to 
satisfy VA's obligations under VCAA.

Additional Medical Evidence-  The Board initially notes that there 
are records in the claims file which were not considered in the 
Veteran's August 2008 statement of the case (SOC).  Specifically, an 
August 2008 VA examination.  Although the examination was undertaken 
to evaluate the Veteran's service-connected diabetes mellitus, his 
heart was additionally evaluated at that time.  No waiver of initial 
RO consideration is of record.  See 38 C.F.R. §§ 19.31, 20.1304 
(2010).

Without a written waiver of initial RO consideration of the 
additional medical evidence, the Veteran's claim must be returned to 
the agency of original jurisdiction (AOJ) for readjudication.  See 
Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 
2003) [absent a waiver, the Board may not adjudicate a claim based on 
evidence which has not been previously considered by the RO].

Additional documents submitted after the August 2008 SOC pertain to 
unrelated claims.  Further, other evidence submitted in May 2010, 
including several "buddy statements, were accompanied by waiver of 
RO review. 

Outstanding Records-  The Veteran testified at his May 2010 BVA 
Hearing that he had undergone an EKG and stress test in April or May 
2010 at the Gainesville VA.  See BVA Hearing Transcript (T.) at 12.  
He additionally indicated that he had been treated at the clinic 
about three times since January of 2010.  See Id.  The Board 
emphasizes that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered constructively 
in the possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on file.  
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  A review of the claims file reflects that 
VA treatment records are only current through July 2008.  The Board 
finds that additional treatment records with regard to his heart may 
provide pertinent evidence, and that VA should attempt to obtain any 
such records identified by the Veteran, which have not already been 
obtained.

VA Examination-  The Board notes that the Veteran was last afforded a 
VA examination for his service-connected CAD in August 2008.  The 
Board is not required to obtain a new examination simply due to the 
passage of time.  However, because the claim must be remanded for 
issuance of a supplemental statement of the case and to obtain 
outstanding VA treatment records, and in consideration of his May 
2010 BVA hearing testimony that the disorder has increased in 
severity, the Board finds that a new examination should be undertaken 
to evaluate the Veteran's CAD.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (holding that the Veteran was entitled to a new 
examination after a two year period between the last VA examination 
and the Veteran's contention that the pertinent disability had 
increased in severity); VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran to complete and return a 
provided VA Form 21-4142, Authorization and 
Consent to Release Information, for all medical 
treatment facilities in which he was treated for 
his heart, since July 2008.  After obtaining a 
completed VA Form 21-4142, the AOJ should 
attempt to obtain any pertinent medical records, 
not already associated with the claims file.

2.  After requesting and obtaining any pertinent 
records, schedule the Veteran for a VA 
examination to determine the current nature and 
extent of his service-connected coronary artery 
disease.  The examiner must be provided with a 
copy of this remand and the claims file for 
review in conjunction with the examinations.  
The examiner must indicate review of the claims 
file in their examination report.  Any testing 
deemed necessary should be performed. 

The examiner is asked to complete indicated 
diagnostic tests and studies, to include a 
laboratory determination of metabolic 
equivalents (METs) by exercise testing 
(required, if possible based on the health of 
the Veteran), an electrocardiogram, an echo- 
cardiogram, and an x-ray study (not required).  
With regard to the MET testing, the examiner 
must document the level of METs at which 
dyspnea, fatigue, angina, dizziness or syncope 
develops.

If a laboratory determination of METs by 
exercise testing cannot be done for medical 
reasons, an estimation by the medical examiner 
of the level of activity (expressed in METs 
and supported by specific examples, such as 
slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.

The examiner is asked to indicate whether the 
Veteran has suffered episodes of acute 
congestive heart failure in the past year or 
chronic congestive heart failure.  The 
examiner should additionally note any left 
ventricular dysfunction with ejection 
fraction, if applicable.

3.  The RO should review the Veteran's claims in 
light of the evidence added to the record after 
the August 2008 Statement of the Case was 
issued.  If the benefits sought are not granted, 
the Veteran and his representative should be 
furnished a supplemental statement of the case, 
which includes pertinent laws, regulations, and 
rating schedule provisions pertaining to 
propriety of the reduction claims, and be 
afforded an opportunity to respond.  The case 
should then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2010).


